DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 6/2/20 and 2/5/21 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maranas et al. (US 2017/0250442).
Regarding claim 1, Maranas teaches a solid electrolyte composition comprising an inorganic solid electrolyte composition, or PEO6LiX, having conductivity of lithium, and an acid-modified cellulose nanowhisker, or nanofiber (abstract, [0075]).
As for claim 2, Maranas teaches that the cellulose nanofibers are treated with phosphoric acid or a carboxy group ([0030]).

With regard to claim 5, Maranas teaches that the solid electrolyte contains 0.1-4.0 wt% acid-modified cellulose nanofiber ([0023]).

Regarding claims 14 and 15, Maranas teaches a solid electrolyte sheet, or film, and method of making ([0099]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Maranas.
The teachings of Maranas as discussed above are incorporated herein.
Regarding claim 3, Maranas teaches the acid-modified cellulose nanofiber (Figure 1C) but is silent on the acid value. However, the examiner finds that the appropriate acid value can easily be determined through routine experimentation since there does not appear to be evidence indicating that the claimed acid value is critical. MPEP 2144.04 II A
As for claim 6, Maranas is silent on the water content of the electrolyte, but does teach that exposure of the electrolyte to water should be limited ([0099]). The examiner finds that the appropriate water content of the electrolyte can easily be determined through routine experimentation since there does not appear to be evidence indicating that the claimed water content is critical. MPEP 2144.04 II A

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1, 4, 5, 7-9, 12, 15, 16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 10, and 11 of U.S. Patent No. 10,818,963 in view of Maranas.
Claims 1, 4, and 7-9 are rejected over claim 1 of ‘963 in view of Maranas. Claim 1 of ‘963 requires all the particulars of claims 1, 4, and 7-9 but fails to teach that the linear structures are acid-modified cellulose nanofibers. It is noted that claim 3 of ‘963 requires cellulose nanofibers.
Maranas teaches a solid electrolyte composition comprising an inorganic solid electrolyte composition and an acid-modified cellulose nanowhisker, or nanofiber (abstract, [0075]).
Maranas further teaches that acid-modified cellulose nanofibers are desirable for use in a solid electrolyte composition in order to suppress dendrite formation and improve stiffness and conductivity ([0073]).
It would have been obvious to the skilled artisan at the time of the invention to use acid-modified cellulose nanofibers such as suggested by Maranas in the solid electrolyte composition of ‘963 in order to suppress dendrite formation and improve stiffness and conductivity

Claim 5 is rejected over claim 8 of ‘963.
Claim 12 is rejected over claim 9 of ‘963.
Claims 16 and 19 are rejected over claim 11 of ‘963.
Claim 18 is rejected over claim 11 of ‘963 and in further view of [0073] of Maranas, which teaches the use of a Li metal anode.


Allowable Subject Matter
Claims 10, 11, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or fairly suggest the claimed subject matter.
Specifically the prior art fails to teach or fairly suggest a solid electrolyte composition of claim 1 further including the binder of claims 10 or 11; or the conductive agent of claim 13; or the thickness of claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uehara teaches an electrolyte containing acid-modified cellulose nanofibers ([0045]-[0046]), and teaches that the electrolyte may be a gel electrolyte ([0179]) but fails to teach or fairly suggest a solid electrolyte.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729